Citation Nr: 0832723	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a reduction in the evaluation for left knee 
bursitis from 30 percent to 10 percent, effective from May 1, 
2007, was proper.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for headaches as a residual of a spinal 
tap performed by VA on May 19, 2003.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for refractive error (claimed as diplopia 
or blurry vision) performed by VA on May 19, 2003 as a 
residual of a spinal tap.


REPRESENTATION

Appellant represented by:	Adjutant General's Office





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2004 and February 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

In July 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
veteran and his representative indicated that additional 
evidence would be submitted accompanied by a waiver that the 
veteran had already signed.  A transcript of this hearing is 
associated with the claims folder.  Thereafter, the Board 
received the additional evidence in July unaccompanied by a 
waiver; however, the Board finds that the veteran clearly 
intended this evidence to be considered by the Board in the 
first instance based on the hearing testimony, and in light 
of the February 2008 signed a waiver indicating that he 
wanted to waive RO jurisdiction of any evidence in his 
appeal.  Therefore, the Board will proceed with appellate 
review.  




FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO granted an 
increased rating of 30 percent for the veteran's service 
connected left knee bursitis, effective from March 31, 2003.

2.  Following appropriate due process, by a rating decision 
dated in February 2007, the rating for the left knee bursitis 
was reduced to 10 percent, effective May 1, 2007; the 
evidence of record at that time and since that time 
demonstrates the veteran's left knee disability is not 
productive of range of flexion limited to 30 degrees or less, 
extension limited to 15 degrees or more, moderate recurrent 
subluxation or lateral instability, moderate impairment of 
the tibia and fibula, or dislocated cartilage. 

3.  The veteran does not have a qualifying additional 
disability manifested by headaches as the result of VA 
medical treatment furnished on May 19, 2003. 

4.  The veteran does not have a qualifying additional 
disability manifested by diplopia or blurry vision as the 
result of VA medical treatment furnished on May 19, 2003. 


CONCLUSIONS OF LAW

1.  The 30 percent rating for left knee bursitis was properly 
reduced to 10 percent, effective May 1, 2007; an evaluation 
in excess of 10 percent is not warranted for the disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.7, 4.71a, Diagnostic Codes 5019, 5257-5262 (2007).

2.  The criteria for compensation benefits under 38 U.S.C. § 
1151 for headaches as a residual of a spinal tap performed by 
VA on May 19, 2003 have not been met.  38 U.S.C.A § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).


3.  The criteria for compensation benefits under 38 U.S.C. § 
1151 for refractive error (claimed as diplopia or blurry 
vision) as a residual of a spinal tap performed by VA on May 
19, 2003 have not been met.  38 U.S.C.A § 1151 (West 2002); 
38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.


In this case, in February 2004 and March 2006 letters, issued 
prior to the respective decisions on appeal, and in October 
2006, October 2007, and May 2008 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  Follow-up 
letters were issued in April 2004 and July 2006.  The October 
2006, October 2007, and May 2008 letters advised the veteran 
how disability evaluations and effective dates are assigned, 
and the type evidence which impacts those determinations.  
The § 1151 claims were last readjudicated in January 2008.  
The reduction claim was last readjudicated in June 2008.  In 
addition, the reduction issue involves its own due process 
notice, which was provided in September 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA and private treatment records, VA examination 
reports, records from the Social Security Administration 
(SSA), statements, and hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and release forms, as well as describing the impact his left 
knee disability had on his functioning in statements and 
hearing testimony.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.	Propriety of Reduction

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2007).

In the instant case, a 30 percent rating for the left knee 
disability was in effect from March 31, 2003 to May 1, 2007.  
Since that period is less than five years, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings do not apply.  38 C.F.R. § 3.344(c) 
(2007).

Under the rating criteria for evaluating knee disabilities, 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261, extension limited to 45 degrees 
warrants a 50 percent evaluation.  Extension limited to 30 
degrees warrants a 40 percent evaluation.  Extension limited 
to 20 degrees warrants a 30 percent evaluation.  Extension 
limited to 15 degrees warrants a 20 percent evaluation.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 5 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007). 

Under Diagnostic Code 5257, a 30 percent rating is prescribed 
for severe recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is prescribed for moderate 
recurrent subluxation or lateral instability of the knee.  A 
10 percent rating is prescribed for slight recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are all for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In an October 1999 rating decision, the RO granted service 
connection for left knee bursitis and assigned a 10 percent 
disability rating under Diagnostic Code 5019, effective 
October 9, 1998, the date of receipt of his original claim 
for compensation benefits.  

The evidence of record at that time included service and 
post-service treatment records.  VA treatment records dated 
in August 1998 showed the veteran complained of knee pain, 
and x-rays of the left knee revealed no evidence of 
appreciable abnormality.  There was no evidence of fracture, 
dislocation, or subluxation.  The September 1998 Persian Gulf 
Registry Code sheet noted that an examination revealed 
tenderness of the knee. 

The February 1999 VA joints examination report showed the 
veteran complained of knee pain, and problems with 
negotiating stairs, exiting cars, and changes in the weather.  
The examiner noted that the veteran did not describe true 
locking.  The physical examination revealed flexion to 145 
degrees and extension to 2 degrees.  The examiner reported 
that x-rays of the knee were within normal limits.  In an 
addendum, the examiner noted that the veteran had limited 
motion and mild instability with crepitation on motion of the 
knee.  The April 1999 magnetic resonance imaging (MRI) of the 
left knee showed no abnormalities of the menisci, cruciate 
ligaments, or collateral ligaments.  

The veteran filed a claim for an increased rating on March 
31, 2003.  The April 2003 VA examination report showed the 
veteran complained of pain with prolonged standing, and he 
indicated that he could not ride a bike, walk, or bend.  He 
complained of stiffness, weakness, and fatigability.  He wore 
a brace but did not require any other assistive device.  He 
denied that he experienced episodes of dislocation or 
recurrent subluxation in the knee.  As for flare-ups, he 
described that he experienced pain and swelling with 
approximately one hour of standing or 30 minutes of 
"working."  Active range of motion of the left knee was 
"160 and 90" degrees.  Passive range of motion was "160 
and 80" degrees.  With repetitive motion, he demonstrated 
"165 and 90" degrees of motion with pain in the knee at 
repetition number three.  There was no crepitus, but there 
was clicking.  There was no instability of the ligaments.  X-
rays of the left knee were noted as essentially normal.  It 
was further noted that the veteran was able to perform the 
activities of daily living.  The examiner provided a 
diagnosis of knee strain.  

In a June 2003 rating decision, the RO increased the 
disability rating to 30 percent under Diagnostic Codes 5019-
5261, effective March 31, 2003.  The rating was based on 
evidence of active range of motion of the left knee from 
"160 to 90 degrees."  

Thereafter, the RO construed a letter from the veteran's 
representative, received on July 20, 2005, as a claim for an 
increased rating.  

Subsequently, a December 2004 LeHigh Valley Hospital record 
was received which noted that an examination revealed full 
range of motion in the lower left extremity and strength 
measured 5/5.

The April 2006 VA examination report notes that the examiner 
reviewed the veteran's medical records in the Computerized 
Patient Record System.  The examiner noted that the veteran 
had no past history of arthroscopic surgery or injection 
treatment for the knee.  The veteran reported that he was 
only able to stand for 15 to 30 minutes due to pain.  There 
were no functional limitations on walking, and he had no 
"giving way" or instability of the knee.  He denied that he 
experienced stiffness, weakness, or episodes of dislocation 
or subluxation of the knee.  He did experience locking of the 
knee several times a week.  He denied that the condition 
affected the motion of the joint and he denied flare-ups or 
inflammation.  The examiner observed that the veteran did not 
use an assistive device at the examination, but the veteran 
reported that he was given a knee brace and he used the brace 
as needed for activities like prolonged walking.  

The physical examination revealed an antalgic gait and no 
evidence of abnormal weight bearing.  Active range of motion 
of the left knee was negative 3 to 114 degrees.  Passive 
range of motion was 0 to 120 degrees.  Repetitive or 
resistive range of motion did not have any impact on the 
clinically obtained range of motion.  There was no swelling 
or redness in the knee and both knees appeared the same size.  
There was no crepitation, clicking, snapping, grinding, or 
instability.  X-rays of the left knee were normal.  The 
examiner concluded that the veteran had no significant loss 
of range of motion in the knee and that his range of motion 
allowed him to function in normal functional capacities with 
ambulatory mobility and on bending and lifting.  The examiner 
acknowledged, however, that repetitive range of motion was 
reported by the veteran to cause increased swelling and 
effusion in his knee joint, which the examiner noted would 
decrease his functional mobility.  The examiner provided a 
diagnosis of knee pain and normal left knee according to the 
x-rays.  The examiner noted that the veteran reported he was 
not working because of his knee symptoms.  

In a September 2006 rating decision, the RO proposed to 
reduce the evaluation for the veteran's left knee disability 
to 10 percent as VA treatment records and the April 2006 VA 
examination results contained no evidence supporting 
continued entitlement to a 30 percent evaluation.  The 
veteran was informed of the proposal by a letter dated in 
September 2006.  He was afforded a period of 60 days in which 
to submit additional evidence, and he was afforded an 
opportunity to request a personal hearing.  The veteran 
submitted no further evidence and did not request a hearing.


By a rating decision dated in February 2007, the evaluation 
for the veteran's left knee disability was reduced to 10 
percent, effective May 1, 2007.  The RO assigned a 10 percent 
disability rating based on range of motion results reported 
in the April 2006 VA examination report that did not support 
an evaluation in excess of 10 percent.  

Thereafter, additional evidence associated with the claims 
file includes the August 2007 VA examination report, which 
showed the examiner reviewed the claims file.  The veteran 
continued to deny a history of hospitalization or surgery.  
He complained of pain, stiffness, and weakness of the knee.  
He denied that he required the use of any assistive aids for 
walking.  He complained that he was not able to stand for 15 
to 30 minutes and that he was unable to walk more than a few 
yards.  He denied he experienced any "giving away" in the 
knee but maintained that he did experience instability of the 
knee.  He denied any episodes of dislocation or subluxation 
but complained of locking episodes of the knee several times 
a week.  He maintained that the left knee disability affected 
the motion of his right knee.  He denied that he experienced 
flare-ups or inflammation.  The veteran reported that his 
disability had some effects on his daily activities.  

The physical examination revealed evidence of an abnormal 
shoe pattern with increased wear on the outside of both 
shoes.  On active range of motion of the left knee he had 
flexion from 0 to 45 degrees.  On passive range of motion, he 
had flexion from 0 to 95 degrees.  Range of motion against 
strong resistance was from 0 to 70 degrees.  On active range 
of motion, he had extension from 90 to 10 degrees.  On 
passive range of motion, he had extension from 90 to 0 
degrees.  Range of motion against strong resistance was from 
90 to 10 degrees.  There was no additional limitation of 
motion on repetitive use.  The examiner noted that the pain 
level remained the same on the range of motion evaluation.  
The examiner reported that the veteran admitted to using 
several narcotics prior to the examination.  The examiner 
described that the veteran was slow to respond verbally, had 
poor recall, and put forth a poor effort on evaluation of 
range of knee motion.  The veteran was observed ambulating 
without a limp, he had a normal posture, and he sat in the 
chair with both feet flat and both knees at 90 degrees.  X-
rays of the left knee revealed no evidence of appreciable 
abnormality.  The examiner provided a diagnosis of left knee 
bursitis.  

In a July 2008 letter, Dr. J.M. reported that he was treating 
the veteran for several disabilities, including severe 
bursitis of the left knee.  Dr. J.M. noted that the veteran 
could not tolerate any position (e.g., sitting, standing, or 
walking) for more than 10 minutes at any given time.  

In a July 2008 letter, J.J., D.C. reported that he had been 
treating the veteran since July 2007 for several 
disabilities, including bursitis of the "knees."  J.J. 
noted that the veteran was getting worse, and that he had 
swelling, pain, and weakness, which caused immobility at 
times.  J.J. indicated that the veteran could not stand, sit, 
or walk for more than 10 minute intervals and that he had 
difficulty sleeping due to severe pain.  He also could not 
perform normal household duties.  J.J. added that the SSA had 
deemed the veteran disabled.

In a July 2008 letter, the veteran reiterated the same as 
above but in reference to only his left knee.  

At the July 2008 videoconference hearing, the veteran 
provided testimony on his knee complaints.  He additionally 
asserted that if he sat on the floor, he needed help getting 
off the floor, and he indicated that sometimes he falls over 
because of his knee.  He also complained of cracking and 
popping in his knee.    

The Board observes that the range of motion findings as 
reported in the April 2003 VA examination report do not 
describe the degrees of loss of range of motion on flexion 
and extension of the knee in appropriate terms.  It appears 
the RO adjudicator determined that as reported by the 
examiner, full extension was 180 degrees and the 160 degrees 
reported represented a 20 degree loss of extension.  However, 
VA examination reports dated in April 2006 and August 2007 
show a consistent level of impairment associated with the 
left knee that does not warrant an evaluation in excess of 10 
percent.  Full range of motion was noted during 
hospitalization in December 2004.  The April 2006 VA 
examination showed flexion of the left knee was not 
demonstrably limited to 45 degrees or less, or extension 
limited to 10 degrees or more even with repetitive motion or 
on resistive range of motion such that an evaluation in 
excess of 10 percent under Diagnostic Code 5260 or a separate 
compensable rating under Diagnostic Code 5261 would be 
appropriate.  Moreover, the veteran's complaints of pain, 
stiffness, weakness, fatigability, and flare-ups with 
swelling have been contemplated in the currently assigned 
evaluation in accordance with 38 C.F.R. §§ 4.40, 4.45, where 
the reported range of motion findings do not even support the 
rating criteria associated with a 10 percent rating.  As for 
the August 2007 VA examination, one finding of 45 degrees 
limited flexion on active motion was noted.  However, passive 
motion was to 95 degrees, and flexion against strong 
resistance was to 70 degrees.  The examiner also observed 
that the veteran was able to sit with knees flexed to 90 
degrees and to ambulate without out limp.  Moreover, the 
examiner noted the veteran put forth poor effort and was 
under the influence of narcotics.  Accordingly, the Board 
finds the reported 45 degrees active flexion is not reliable, 
especially when considered with all other findings on that 
same examination reflecting at least 70 degrees of flexion, 
and the examiner noting poor effort in the range of motion 
testing.

At all VA examinations conducted in 1999, 2003, 2006, and 
2007, no demonstrable subluxation or lateral instability of 
the left knee or impairment of the tibia and fibula was 
demonstrated.  X-rays and MRIs of the left knee further show 
that the veteran does not have arthritis, cartilage damage, 
or any other abnormality associated with the knee.  While in 
the July 2008 letter Dr. J.M. describes the veteran's left 
knee disability as "severe," he reports on no findings 
specific to the knee from which a determination can be made 
as to whether the level of disability supports the criteria 
associated with evaluations in excess of the currently 
assigned 10 percent rating.  In J.J.'s July 2008 letter, he 
similarly does not report on findings specific to the knee 
but rather speaks in generalities with respect to all of the 
veteran's disabilities.  J.J. noted that the SSA had found 
the veteran disabled.  However, records from the SSA show any 
disability benefits the veteran may be receiving are due to 
his well-documented mental disability which ultimately 
resulted in his unemployment.

The competent evidence shows that the veteran's left knee 
disorder clearly improved subsequent to the April 2003 VA 
examination, which was interpreted as essentially showing 
extension limited to 20 degrees.  Thereafter, the veteran had 
full range of motion during a December 2004 hospitalization, 
and had negative 3 degrees of extension on his April 2006 VA 
examination.  On the August 2007 examination, even with his 
poor effort, he had at worst 10 degrees of extension.  Thus, 
the competent medical evidence dating subsequent to the April 
2003 examination does not reflect motion limited to a level 
consistent with an evaluation in excess of 10 percent under 
Diagnostic Code 5261 and/or Diagnostic Code 5260.  

The Board has considered other potentially applicable 
diagnostic codes but finds that the evidence does not reveal 
moderate instability or subluxation, dislocated cartilage, or 
impairment of the tibia and fibula.  Thus, Diagnostic Codes 
5257, 5258, and 5262 are not for application.

In sum, the Board finds that the evidence supports the RO's 
determination that a reduction in the evaluation to a 10 
percent rating was warranted.  In addition, as discussed 
above, the record reflects that the RO complied with the due 
process requirements for reducing the evaluation.  


II.	Compensation under 38 U.S.C. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was:  (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

The veteran previously claimed he had a headache disorder due 
to an undiagnosed illness as the result of his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War according to an October 1999 rating decision.  At that 
time, he complained of a history of frontal and occipital 
headaches two to three times a week according to a January 
1999 VA examination report.  The VA examiner diagnosed 
tension headaches.  The veteran now contends that he has a 
headache disorder as well as diplopia or blurry vision as the 
result of a spinal tap performed by a VA Medical Center.  

VA treatment records include a May 19, 2003 neurology note 
prepared by medical resident H.L., who reported that at the 
beginning of the lumbar puncture procedure, the veteran 
started to move around too much.  H.L. reported that he was 
unable to continue with the procedure due to lack of 
cooperation and manipulative behavior on the part of the 
veteran.  A May 22, 2003 neurology note from Dr. I.K. 
indicated that he agreed with the resident's assessment.  Dr. 
I.K. noted that no cerebrospinal fluid could be taken as the 
veteran started jerking and "acting out" as soon as the 
needle was introduced.  Dr. I.K. maintained that the needle 
could not reach the subarachnoid space because of the 
veteran's movements.  A May 22, 2003 record from Dr. M.A. 
noted that the veteran was seen in the emergency room for 
complaints of severe headaches.  Dr. M.A. read Dr. I.K.'s 
note indicating that there was no success in obtaining any 
cerebrospinal fluid.  Dr. M.A. provided an assessment of 
headache, nonspecific.  Dr. M.A. related that he initially 
thought the headaches were secondary to the lumbar tap; 
however, he acknowledged that it was reported that the tap 
was unsuccessful.  Dr. M.A. indicated that Dr. B. came to 
assist him but Dr. B. then concluded that he would not do an 
epidural blood patch since the lumbar puncture was not 
successful.  Dr. B. also did not think the veteran's reported 
headaches were due to the lumbar puncture because it was 
unsuccessful.  Dr. M.A. contended that the veteran's 
headaches were most probably secondary to another cause 
besides the lumbar puncture.  A May 22, 2003 record showed 
chief anesthesiologist M.B. verified with Dr. I.K. that no 
cerebrospinal fluid was ever observed at, or aspirated from, 
the spinal needle hub.  M.B. indicated that he explained to 
the veteran the pathogenesis of a spinal headache, including 
the necessity of a dural puncture (as evidenced by the 
presence of cerebrospinal fluid at the needle hub) for the 
headache to develop.  M.B. explained that because no 
cerebrospinal fluid was ever observed, the chance of the 
headache being spinal in nature was very unlikely.  A May 22, 
2003 computed tomography (CT) scan of the head revealed no 
acute intracranial abnormality.  

In a private medical note dated May 23, 2003, Dr. J.S. 
reported that the veteran was seen for complaints of a severe 
headache and a gait imbalance following a spinal tap.  

In a statement dated in June 2003 but received by the RO in 
November 2003, the veteran maintained that he experienced a 
severe headache and blurry vision the day after his attempted 
spinal tap.  He maintained that a physician he saw in the 
emergency room of Gnaden Huetten Memorial Hospital indicated 
that his symptoms were probably due to the spinal tap.  He 
contended that he never experienced blurry vision or migraine 
headaches before the procedure.  He claimed that his symptoms 
continued so he went to his family physician, Dr. J.M., who 
advised him that he definitely had spinal headaches from the 
procedure, but he assured him that his symptoms should go 
away in a week or two.  The veteran indicated that physicians 
at LeHigh Valley Hospital also told him that his vision would 
come back. 

A June 1, 2003 VA treatment record noted the veteran's 
complaints.  The examiner noted an assessment of diplopia and 
rule out underlying etiology.  An MRI was scheduled. 

Records from LeHigh Valley Hospital dated in June 2003 showed 
the veteran complained of an acute two day history of double 
vision.  He reported that his headache symptoms had resolved.  
No positive eye findings were reported.  The examiner 
provided a final diagnosis of acute double vision, etiology 
unclear.  A June 2003 MRI of the brain was noted as within 
normal limits.  Another record regarding a test the veteran 
underwent noted the responses obtained appeared low in 
amplitude and were of questionable validity but did appear to 
have normal latency.  Dr. P.B. concluded that there was no 
clear evidence of intraoptic pathways dysfunction in either 
eye.  Records from Dr. Y.L.S. dated in June 2003 noted that 
visual evoked responses were unremarkable.  An examination 
revealed no diplopia and a visual acuity of 20/20 
bilaterally.  A November 2003 follow-up report noted an 
impression of double vision, which had resolved.  Dr. Y.L.S. 
reported that the neurological examination was normal and 
that the MRI of the brain revealed no evidence of 
demyelinating lesion.  Visual evoked responses were also 
unremarkable.  The veteran, however, complained of frequent 
headaches.  

The February 2004 VA examination report noted that the claims 
file was reviewed by staff neurologist Dr. J.F.  Dr. J.F. 
related that the veteran reported that his headaches had 
improved but were still present.  He also stated that his 
blurry vision had resolved.  Dr. J.F. noted that according to 
the procedure note, absolutely no spinal fluid was obtained, 
and there was no penetration of the dura.  Dr. J.F. 
maintained that it was very unlikely that a lumbar puncture 
without actually obtaining spinal fluid or rupturing the dura 
would result in the chronic headaches that the veteran 
described.  

The February 2004 VA examination report noted that the claims 
file was reviewed by ophthalmologist D.L.  The veteran 
reported that he currently had no diplopia but he did have 
mild blurred vision, bilaterally.  The eye examination 
revealed visual acuity of 20/25 or better in both eyes.  
There was no diplopia in any field of gaze.  D.L. provided 
diagnoses of mild refractive error responsible for the 
veteran's current blurred vision and normal ophthalmic 
examination at this time.    

Thereafter, records from Dr. R.W. dated in May 2004 noted the 
veteran reported that his headaches and diplopia had 
resolved.  A LeHigh Valley Hospital record dated in January 
2005 showed the veteran complained of headaches.  A May 2005 
VA treatment record showed that on system review, the veteran 
denied that he had diplopia and headaches.  At the July 2008 
videoconference hearing, the veteran testified that he still 
experienced headaches and blurry vision.  

The medical evidence of record shows that the veteran does 
not have an additional disability manifested by spinal 
headaches and diplopia or blurry vision as the result of the 
attempted spinal tap.  VA treating physicians and the VA 
examiner concluded that it was unlikely the veteran developed 
headaches as the result of the procedure where no 
cerebrospinal fluid was obtained and no rupture of the dura 
occurred.  The medical evidence of record further shows that 
the veteran's subjective complaints of diplopia after the 
procedure were never confirmed on objective examination.  
More importantly, the medical evidence shows that the veteran 
is not currently diagnosed with diplopia and any blurry 
vision he experiences is due to refractive error and not the 
attempted spinal tap according to the February 2004 VA 
examiner.  As the veteran does not currently suffer from a 
headache disorder and diplopia or blurry vision attributable 
to the attempted lumbar puncture, he does not have a 
"qualifying additional disability" as the result of VA 
medical treatment.  Accordingly, compensation under 38 U.S.C. 
§ 1151, for headaches and refractive error (claimed as 
diplopia or blurry vision) as residuals of a spinal tap is 
not warranted. 

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Reduction in the evaluation for left knee bursitis from 30 
percent to 10 percent, effective from May 1, 2007, was 
proper, and the appeal for restoration of the 30 percent 
rating is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for headaches as a residual of a spinal tap 
performed by VA on May 19, 2003 is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for refractive error (claimed as diplopia or 
blurry vision) as a residual of a spinal tap performed by VA 
on May 19, 2003 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


